DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. Applicant argues that NTT and He do not teach or suggest at least “receive, from the network device, the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit time domain resource allocation and the one or more implicit time domain resource allocations” and “transmit, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgement codebook” as recited in amended claim 1.  Specifically, Applicant states that NTT discloses RRC signaling can configure the sequence of RS indexes, TCI states, or QCL assumptions, to be applied across repetitions wherein RRC signaling configures more than one sequences of RS indexes, TCI-states, or QCL assumptions, and then the scheduling DCI indicates one of them to be applied across PDSCH repetitions (NTT p. 12).  Applicant contends NTT merely describes one DCI schedules a transport block from multiple TRPs with multiple TCI states wherein a UE is configured with one or multiple sequences of QCL assumptions/TCI states for PDSCH repetitions (NTT, p. 13). Further, "[o]nce the UE is configured with the PDSCH repetitions across TRPs by higher-layer with a certain sequence of QCL assumptions/TCI states, the UE receives the PDSCH repetitions based on the configured sequence, where K is the repetition factor (NTT p. 13). Applicant argues that TCI states and QCL assumptions involve relationships between antenna ports, not resource allocations, and nowhere does NTT indicate that the PDSCH repetitions are received according to the explicit [TDRA] and the one or more implicit [TDRAs], therefore, NTT does not teach or suggest "receive, from the network device, the first 
repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit [TDRA] and the one or more implicit [TDRAs]," as recited in independent claim 1.  Examiner respectfully disagrees.  
NTT discloses PDSCH repetitions across multiple TRPs scheduled by DCI (NTT p. 13, para. 1). Wherein, one DCI should indicate time-domain resource allocations (TDRA) of the first repetition of a PDSCH mini-slot repetitions (NTT p. 14, para. 1).  Here, a DCI,  indicating a time-domain resource allocation of a first repetition teaches receiving, from the network device, the first repetition of the downlink data transmission according to explicit TDRA.  Furthermore, NTT discloses time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (NTT p. 14, para. 1; Examiner’s emphasis added).  Therefore, NTT teaches a single DCI explicitly schedules a first repetition of PDSCH and implicitly schedules remaining repetitions based in part on the DCI, e.g., indicated number of repetitions.  Furthermore, NTT teaches that the PDSCH repetitions are scheduled by DCI and are received based on a configured sequence, wherein K is the repetition factor (NTT p. 13, para. 1).  Here, receiving repetitions of PDSCH considering a repetition factor K, when taken in view of DCI scheduling a first repetition and implicitly scheduling further repetitions based on a number of repetitions indicated by the DCI is analogous to “receive, from the network device, the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit time domain resource allocation and the one or more implicit time domain resource allocations,” therefore, Applicant’s arguments are not persuasive.
Applicant further argues that He does not teach the limitations “transmit, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgement codebook.”  Specifically, Applicant argues that He only describes transmitting feedback for multiple PDSCH transmissions received at the UE, and fails to discuss transmitting feedback based on receiving repetitions of a data transmission. Further, in He, any repetitions of the multiple PDSCHs are received after the UE transmits the feedback for the multiple PDSCHs. He therefore cannot be relied upon to teach or suggest "transmit, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook," as recited in independent claim 1.  Examiner respectfully disagrees.
In the rejection of claim 1, He is relied on specifically to teach a user equipment, transmitting, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook.  He teaches a UE may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs (He ¶ 0101) wherein the UE may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook (He ¶ 0105).  Here, the encoding of HARQ-ACK feedback is based on at least in part receiving PDSCH and a HARQ codebook, therefore, He teaches or suggests “based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook.”  Therefore, Applicant’s argument is not persuasive.
Lastly, Applicant argues that in He, the UE does not receive repetitions until after the UE transmits the feedback for the plurality of PDSCHs: "[I]f one or more of the PDSCHs are not successfully decoded, the UE 102 may attempt to decode the PDSCHs that are not successfully decoded further based on one or more additional repetitions of the PDSCHs received in response to the HARQ-ACK feedback" (He ¶ 0089).   Examiner respectfully disagrees.  The HARQ-ACK feedback based on codebook method of He provides the benefit of efficient use of the resources of a wireless network which could be similarly applied to using a HARQ codebook for providing feedback of multiple PDSCH irrespective of whether feedback is for multiple different PDSCH or repetitions of a single PDSCH.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine NTT with He to realize the afore mentioned benefit.  Therefore, Applicant’s arguments are not persuasive.
Applicant presents similar arguments with respect to independent claims 23, 30, 52, 59, and 60-62 which are not persuasive for similar reasons as stated above with respect to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-18, 20, 22-26, 28-38, 45-47, 49, 51-55, 57-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO, Inc, Enhancements on multi-TRP/panel transmission, 3GPP TSG RAN WG1 #96, R1-1902812, Athens, Greece, February 25-March 1, 2019 [“NTT”; cited in Applicant’s IDS of 01/27/2021] in view of He et al. (US 2019/0268803) [“He”].
Regarding claim 1, NTT teaches an apparatus for wireless communications at a user equipment (UE), comprising:  
receive, from a network device [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
determine one or more implicit time domain resource allocations for one or more additional repetitions of the downlink data transmission based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)]; 
receive, from the network device, the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit time domain resource allocation and the one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence].
However, NTT does not explicitly disclose a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to the base station, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches a processor; memory coupled with the processor [He ¶ 0042: machine (e.g., computer system) 200 may include a hardware processor 202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 204 and a static memory 206]; and 
instructions stored in the memory and executable by the processor [He ¶ 0069: non-transitory computer-readable medium storing instructions to be used by machine (e.g., computer)] to cause the apparatus to:
transmit, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 2, NTT in view of He teaches the apparatus of claim 1, wherein the explicit time domain resource allocation and the one or more implicit time domain resource allocations are within a single slot [NTT p. 14, para. 1 & Proposal 3-2: PDSCH time-domain resource allocation is for PDSCH mini-slot transmission, e.g., time-domain allocations are done back-to-back unless cross-slot boundary occurs].
Regarding claim 3, NTT in view of He teaches the apparatus of claim 1, wherein the explicit time domain resource allocation precedes the one or more implicit time domain resource allocations in time [NTT p. 14, Proposal 3-2: time-domain for first repetition (i.e. explicit resources) is followed by time-domain resources for remaining repetitions (i.e. implicit resources) in a back-to-back manner].
Regarding claim 4, NTT in view of He teaches the apparatus of claim 1, wherein the instructions are further executable by the processor to cause the apparatus to: identify a number of repetitions for the downlink data transmission [NTT p. 14, para. 1: scheduling DCI indicates number of repetitions], 
wherein the instructions to determine the one or more implicit time domain resource allocations are executable by the processor to cause the apparatus to determine the one or more implicit time domain resource allocations based at least in part on the number of repetitions [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions (implicit resources) are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
Regarding claim 5, NTT in view of He teaches the apparatus of claim 4, wherein the number of repetitions is identified based at least in part on the downlink control information message [NTT p. 14, para. 1: scheduling DCI indicates number of repetitions] or a combination thereof.
However, NTT does not explicitly disclose the number of repetitions is identified based at least in part on a radio resource control configuration.
However, He teaches the number of repetitions is identified based at least in part on a radio resource control configuration [He ¶ 0077: RRC signaling indicates a number of consecutive slots in which each of the PDSCHs is to be repeated].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 6, NTT in view of He teaches the apparatus of claim 4, wherein the number of repetitions comprises a nominal number of repetitions, and the instructions are further executable by the processor to cause the apparatus to: determine an actual number of repetitions based at least in part on the nominal number of repetitions and a slot boundary, an uplink/downlink switching point, or a combination thereof, wherein the instructions to determine the one or more implicit time domain resource allocations are executable by the processor to cause the apparatus to determine the one or more implicit time domain resource allocations based at least in part on the actual number of repetitions [NTT p. 14, Proposal 3-2: number of repetitions is indicated in DCI (i.e. nominal number repetitions) wherein if UE determines that a time-domain resource for additional repetition (i.e. a repetition other than the explicitly defined first repetition) has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition (here, the indicated repetition in DCI may be considered nominal as certain repetitions may be dropped, therefore, the UE only provides time-domain resources for an actual number of repetitions)].
Regarding claim 7, NTT in view of He teaches the apparatus of claim 1, wherein the first repetition of the downlink data transmission and each of the one or more additional repetitions of the downlink data transmission comprise a same length [NTT p. 14, para. 1: each PDSCH repetition has the same start/length in each slot].
Regarding claim 8, NTT in view of He teaches the apparatus of claim 1, wherein the downlink control information message indicates the explicit time domain resource allocation according to a start symbol, an allocation length, a start and length indicator, a mapping type, a slot offset, or a combination thereof [NTT p. 14, Proposal 3-2: time-domain resource allocation for the first repetition may be indicated by SLIV (start length indicator value)].
Regarding claim 9, NTT in view of He teaches the apparatus of claim 1, however, NTT does not explicitly disclose wherein the instructions are further executable by the processor to cause the apparatus to: generate the hybrid automatic repeat request acknowledgment codebook based at least in part on the explicit time domain resource allocation and the receiving.
However, He teaches wherein the instructions are further executable by the processor to cause the apparatus to: generate the hybrid automatic repeat request acknowledgment codebook based at least in part on the explicit time domain resource allocation and the receiving [He ¶ 0077: UE receives signaling that configures reception of a plurality of physical downlink shared channels (PDSCHs) in a frame, wherein the frame with multiple slots. The configuration may include a downlink aggregation factor that indicates a number of consecutive slots in which each of the PDSCHs is to be repeated and for each of the PDSCHs, a hybrid automatic repeat request acknowledgement (HARQ-ACK) timing parameter that indicates a time difference between a starting slot of the PDSCH and an uplink slot in which the UE 102 is to transmit HARQ-ACK feedback in accordance with a HARQ-ACK codebook (i.e. configuration includes explicit PDSCH location and offset in frame/slot). UE 102 may set a number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined subset repetitions (i.e. HARQ codebook determined based at least on the indicated PDSCH locations analogous to explicit time-domain allocation and the receiving)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 16, NTT in view of He teaches the apparatus of claim 9, however, NTT does not explicitly disclose wherein the hybrid automatic repeat request acknowledgment codebook comprises a semi-static codebook, a type-1 codebook, or a combination thereof.
However, He teaches wherein the hybrid automatic repeat request acknowledgment codebook comprises a semi-static codebook [He ¶ 0118: semi-static HARQ ACK codebook for PDSCH transmissions], a type-1 codebook [He ¶ 0117: type-1 HARQ-ACK codebook for NR-PDSCH transmission], or a combination thereof.
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 17, NTT in view of He teaches the apparatus of claim 1, wherein no symbol of the explicit time domain resource allocation is configured for uplink [NTT p. 14, Proposal 3-2: if UE determines that a time-domain resource for additional repetition has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition].
Regarding claim 18, NTT in view of He teaches the apparatus of claim 1, wherein: the explicit time domain resource allocation and the one or more implicit time domain resource allocations span a plurality of slots [NTT p. 14, para. 1: Rel. 15 PDSCH repetition occurs across multiple slots/mini-slots].
However, NTT does not explicitly disclose a feedback timing indicator corresponds to a last slot in time of the plurality of slots, wherein the instructions to transmit the feedback message are executable by the processor to cause the apparatus to transmit the feedback message based at least in part on the feedback timing indicator.
However, He teaches a feedback timing indicator corresponds to a last slot in time of the plurality of slots, wherein the instructions to transmit the feedback message are executable by the processor to cause the apparatus to transmit the feedback message based at least in part on the feedback timing indicator [He ¶ 0125: UE 102 is configured with a set of K1 values (feedback timing indicator) i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n (here, a value of K1 = 0 would indicate feedback to be transmitted in slot n (i.e. the last slot)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 20, NTT in view of He teaches the apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: modify a plurality of time domain resource allocation candidates based at least in part on time domain resource allocation candidates that span across a slot boundary [NTT p. 14, Proposal 3-2: if UL/DL direction conflict or cross-slot boundary occurs, consider to drop the concerned repetition as baseline].
However, NTT does not explicitly disclose wherein the hybrid automatic repeat request acknowledgment codebook is based at least in part on the modified plurality of time domain resource allocation candidates.
However, He teaches wherein the hybrid automatic repeat request acknowledgment codebook is based at least in part on the modified plurality of time domain resource allocation candidates [He ¶ 0077: UE 102 may determine a subset of the PDSCHs, such that for each of the PDSCHs of the subset, corresponding consecutive slots do not overlap the uplink slots and UE 102 may set a number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined subset repetitions (i.e. a subset of PDSCHs is analogous to a modified plurality of time-domain candidate resources)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 22, NTT in view of He teaches the apparatus of claim 1, wherein the explicit time domain resource allocation and the one or more implicit time domain resource allocations are contiguous in time [NTT p. 14, Proposal 3-2: remaining repetitions are allocated back-to-back (i.e. contiguous)].
Regarding claim 23, NTT teaches an apparatus for wireless communications at a network device, comprising: 
output [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
output the first repetition of the downlink data transmission according to the explicit time domain resource allocation and one or more additional repetitions of the downlink data transmission according to one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence], 
wherein the one or more implicit time domain resource allocations are based at least in part on the explicit time domain resource allocation [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence] [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
However, NTT does not explicitly disclose a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: obtain a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches a processor; memory coupled with the processor [He ¶ 0042: machine (e.g., computer system) 200 may include a hardware processor 202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 204 and a static memory 206]; and 
instructions stored in the memory and executable by the processor [He ¶ 0069: non-transitory computer-readable medium storing instructions to be used by machine (e.g., computer)] to cause the apparatus to: 
obtain a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 24, NTT in view of He teaches the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: schedule the explicit time domain resource allocation and the one or more implicit time domain resource allocations such that the explicit time domain resource allocation and the one or more implicit time domain resource allocations are within a single slot [NTT p. 14, para. 1 & Proposal 3-2: PDSCH time-domain resource allocation (both explicit and implicit) is for PDSCH mini-slot transmission, e.g., time-domain allocations are done back-to-back unless cross-slot boundary occurs].
Regarding claim 25, NTT in view of He teaches the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: output an indication of a number of repetitions for the downlink data transmission in the downlink control information message [NTT p. 14, para. 1: scheduling DCI indicates number of repetitions], wherein the one or more implicit time domain resource allocations are further based at least in part on the number of repetitions [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions (implicit resources) are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
However, NTT does not explicitly disclose the number of repetitions is identified based at least in part on a radio resource control configuration.
However, He teaches the number of repetitions is identified based at least in part on a radio resource control configuration [He ¶ 0077: RRC signaling indicates a number of consecutive slots in which each of the PDSCHs is to be repeated].
The motivation to combine these references is illustrated in the rejection of claim 23 above.
Regarding claim 26, NTT in view of He teaches the apparatus of claim 25, wherein the indication of the number of repetitions indicates a nominal number of repetitions, and the instructions are further executable by the processor to cause the apparatus to: determine an actual number of repetitions based at least in part on the nominal number of repetitions and a slot boundary, an uplink/downlink switching point, or a combination thereof, wherein the one or more implicit time domain resource allocations are further based at least in part on the actual number of repetitions [NTT p. 14, Proposal 3-2: number of repetitions is indicated in DCI (i.e. nominal number repetitions) wherein if UE determines that a time-domain resource for additional repetition (i.e. a repetition other than the explicitly defined first repetition) has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition (here, the indicated repetition in DCI may be considered nominal as certain repetitions may be dropped, therefore, the UE only provides time-domain resources for an actual number of repetitions)].
Regarding claim 28, NTT in view of He teaches the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: schedule the explicit time domain resource allocation such that no symbol of the explicit time domain resource allocation is configured for uplink [NTT p. 14, Proposal 3-2: if UE determines that a time-domain resource for additional repetition has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition].
Regarding claim 29, NTT in view of He teaches the apparatus of claim 23, wherein the instructions are further executable by the processor to cause the apparatus to: schedule the explicit time domain resource allocation and the one or more implicit time domain resource allocations such that the explicit time domain resource allocation and the one or more implicit time domain resource allocations span a plurality of slots [NTT p. 14, para. 1: Rel. 15 PDSCH repetition occurs across multiple slots/mini-slots].
However, NTT does not explicitly disclose output, in the downlink control information message, a feedback timing indicator corresponding to a last slot in time of the plurality of slots, wherein the instructions to obtain the feedback message are executable by the processor to cause the apparatus to obtain the feedback message based at least in part on the feedback timing indicator.
However, He teaches transmit, in the downlink control information message, a feedback timing indicator corresponding to a last slot in time of the plurality of slots, wherein the instructions to obtain the feedback message are executable by the processor to cause the apparatus to obtain the feedback message based at least in part on the feedback timing indicator [He ¶ 0125: UE 102 is configured with a set of K1 values (feedback timing indicator) i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n (here, a value of K1 = 0 would indicate feedback to be transmitted in slot n (i.e. the last slot)].
The motivation to combine these references is illustrated in the rejection of claim 23 above.
Regarding claim 30, NTT teaches a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a network device [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
determining one or more implicit time domain resource allocations for one or more additional repetitions of the downlink data transmission based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)]; 
receiving, from the network device, the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit time domain resource allocation and the one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence].
However, NTT does not explicitly disclose transmitting, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches transmitting, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 31, NTT in view of He teaches the method of claim 30, wherein the explicit time domain resource allocation and the one or more implicit time domain resource allocations are within a single slot [NTT p. 14, para. 1 & Proposal 3-2: PDSCH time-domain resource allocation is for PDSCH mini-slot transmission, e.g., time-domain allocations are done back-to-back unless cross-slot boundary occurs].
Regarding claim 32, NTT in view of He teaches the method of claim 30, wherein the explicit time domain resource allocation precedes the one or more implicit time domain resource allocations in time [NTT p. 14, Proposal 3-2: time-domain for first repetition (i.e. explicit resources) is followed by time-domain resources for remaining repetitions (i.e. implicit resources) in a back-to-back manner].
Regarding claim 33, NTT in view of He teaches the method of claim 30, further comprising: identifying a number of repetitions for the downlink data transmission [NTT p. 14, para. 1: scheduling DCI indicates number of repetitions], 
wherein determining the one or more implicit time domain resource allocations is based at least in part on the number of repetitions [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions (implicit resources) are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
Regarding claim 34, NTT in view of He teaches the method of claim 33, wherein the number of repetitions is identified based at least in part on the downlink control information message [NTT p. 14, para. 1: scheduling DCI indicates number of repetitions] or a combination thereof.
However, NTT does not explicitly disclose the number of repetitions is identified based at least in part on a radio resource control configuration.
However, He teaches the number of repetitions is identified based at least in part on a radio resource control configuration [He ¶ 0077: RRC signaling indicates a number of consecutive slots in which each of the PDSCHs is to be repeated].
The motivation to combine these references is illustrated in the rejection of claim 30 above.
Regarding claim 35, NTT in view of He teaches the method of claim 33, wherein the number of repetitions comprises a nominal number of repetitions, the method further comprising: determining an actual number of repetitions based at least in part on the nominal number of repetitions and a slot boundary, an uplink/downlink switching point, or a combination thereof, wherein determining the one or more implicit time domain resource allocations is based at least in part on the actual number of repetitions [NTT p. 14, Proposal 3-2: number of repetitions is indicated in DCI (i.e. nominal number repetitions) wherein if UE determines that a time-domain resource for additional repetition (i.e. a repetition other than the explicitly defined first repetition) has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition (here, the indicated repetition in DCI may be considered nominal as certain repetitions may be dropped, therefore, the UE only provides time-domain resources for an actual number of repetitions)].
Regarding claim 36, NTT in view of He teaches the method of claim 30, wherein the first repetition of the downlink data transmission and each of the one or more additional repetitions of the downlink data transmission comprise a same length [NTT p. 14, para. 1: each PDSCH repetition has the same start/length in each slot].
Regarding claim 37, NTT in view of He teaches the method of claim 30, wherein the downlink control information message indicates the explicit time domain resource allocation according to a start symbol, an allocation length, a start and length indicator, a mapping type, a slot offset, or a combination thereof [NTT p. 14, Proposal 3-2: time-domain resource allocation for the first repetition may be indicated by SLIV (start length indicator value)].
Regarding claim 38, NTT in view of He teaches the method of claim 30, however, NTT does not explicitly disclose further comprising: generating the hybrid automatic repeat request acknowledgment codebook based at least in part on the explicit time domain resource allocation and the receiving.
However, He teaches generating the hybrid automatic repeat request acknowledgment codebook based at least in part on the explicit time domain resource allocation and the receiving [He ¶ 0077: UE receives signaling that configures reception of a plurality of physical downlink shared channels (PDSCHs) in a frame, wherein the frame with multiple slots. The configuration may include a downlink aggregation factor that indicates a number of consecutive slots in which each of the PDSCHs is to be repeated and for each of the PDSCHs, a hybrid automatic repeat request acknowledgement (HARQ-ACK) timing parameter that indicates a time difference between a starting slot of the PDSCH and an uplink slot in which the UE 102 is to transmit HARQ-ACK feedback in accordance with a HARQ-ACK codebook (i.e. configuration includes explicit PDSCH location and offset in frame/slot). UE 102 may set a number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined subset repetitions (i.e. HARQ codebook determined based at least on the indicated PDSCH locations analogous to explicit time-domain allocation and the receiving)].
The motivation to combine these references is illustrated in the rejection of claim 30 above.
Regarding claim 45, NTT in view of He teaches the method of claim 38, however, NTT does not explicitly disclose wherein the hybrid automatic repeat request acknowledgment codebook comprises a semi-static codebook, a type-1 codebook, or a combination thereof.
However, He teaches wherein the hybrid automatic repeat request acknowledgment codebook comprises a semi-static codebook [He ¶ 0118: semi-static HARQ ACK codebook for PDSCH transmissions], a type-1 codebook [He ¶ 0117: type-1 HARQ-ACK codebook for NR-PDSCH transmission], or a combination thereof.
The motivation to combine these references is illustrated in the rejection of claim 30 above.
Regarding claim 46, NTT in view of He teaches the method of claim 30, wherein: no symbol of the explicit time domain resource allocation is configured for uplink [NTT p. 14, Proposal 3-2: if UE determines that a time-domain resource for additional repetition has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition].
Regarding claim 47, NTT in view of He teaches the method of claim 30, wherein: the explicit time domain resource allocation and the one or more implicit time domain resource allocations span a plurality of slots [NTT p. 14, para. 1: Rel. 15 PDSCH repetition occurs across multiple slots/mini-slots]. 
However, NTT does not explicitly disclose a feedback timing indicator corresponds to a last slot in time of the plurality of slots, wherein the feedback message is transmitted based at least in part on the feedback timing indicator.
However, He teaches a feedback timing indicator corresponds to a last slot in time of the plurality of slots, wherein the feedback message is transmitted based at least in part on the feedback timing indicator [He ¶ 0125: UE 102 is configured with a set of K1 values (feedback timing indicator) i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n (here, a value of K1 = 0 would indicate feedback to be transmitted in slot n (i.e. the last slot)].
The motivation to combine these references is illustrated in the rejection of claim 30 above.
Regarding claim 49, NTT in view of He teaches the method of claim 47, further comprising: modifying a plurality of time domain resource allocation candidates based at least in part on time domain resource allocation candidates that span across a slot boundary [NTT p. 14, Proposal 3-2: if UL/DL direction conflict or cross-slot boundary occurs, consider to drop the concerned repetition as baseline].
However, NTT does not explicitly disclose wherein the hybrid automatic repeat request acknowledgment codebook is based at least in part on the modified plurality of time domain resource allocation candidates.
However, He teaches wherein the hybrid automatic repeat request acknowledgment codebook is based at least in part on the modified plurality of time domain resource allocation candidates [He ¶ 0077: UE 102 may determine a subset of the PDSCHs, such that for each of the PDSCHs of the subset, corresponding consecutive slots do not overlap the uplink slots and UE 102 may set a number of bits of the HARQ-ACK codebook equal to a number of PDSCHs in the determined subset repetitions (i.e. a subset of PDSCHs is analogous to a modified plurality of time-domain candidate resources)].
The motivation to combine these references is illustrated in the rejection of claim 30 above.
Regarding claim 51, NTT in view of He teaches the method of claim 30, wherein the explicit time domain resource allocation and the one or more implicit time domain resource allocations are contiguous in time [NTT p. 14, Proposal 3-2: remaining repetitions are allocated back-to-back (i.e. contiguous)].
Regarding claim 52, NTT teaches a method for wireless communications at a base station, comprising: 
outputting  [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission for a user equipment [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
outputting the first repetition of the downlink data transmission according to the explicit time domain resource allocation and one or more additional repetitions of the downlink data transmission according to one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence], 
wherein the one or more implicit time domain resource allocations are based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
However, NTT does not explicitly disclose outputting a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches outputting a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 53, NTT in view of He teaches the method of claim 52, further comprising: scheduling the explicit time domain resource allocation and the one or more implicit time domain resource allocations such that the explicit time domain resource allocation and the one or more implicit time domain resource allocations are within a single slot [NTT p. 14, para. 1 & Proposal 3-2: PDSCH time-domain resource allocation (both explicit and implicit) is for PDSCH mini-slot transmission, e.g., time-domain allocations are done back-to-back unless cross-slot boundary occurs].
Regarding claim 54, NTT in view of He teaches the method of claim 52, further comprising: outputting an indication of a number of repetitions for the downlink data transmission in the downlink control information message [NTT p. 14, para. 1: scheduling DCI indicates number of repetitions], wherein the one or more implicit time domain resource allocations are further based at least in part on the number of repetitions [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions (implicit resources) are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
However, NTT does not explicitly disclose the number of repetitions is identified based at least in part on a radio resource control configuration.
However, He teaches the number of repetitions is identified based at least in part on a radio resource control configuration [He ¶ 0077: RRC signaling indicates a number of consecutive slots in which each of the PDSCHs is to be repeated].
The motivation to combine these references is illustrated in the rejection of claim 52 above.
Regarding claim 55, NTT in view of He teaches the method of claim 54, wherein the indication of the number of repetitions indicates a nominal number of repetitions, the method further comprising: determining an actual number of repetitions based at least in part on the nominal number of repetitions and a slot boundary, an uplink/downlink switching point, or a combination thereof, wherein the one or more implicit time domain resource allocations are further based at least in part on the actual number of repetitions [NTT p. 14, Proposal 3-2: number of repetitions is indicated in DCI (i.e. nominal number repetitions) wherein if UE determines that a time-domain resource for additional repetition (i.e. a repetition other than the explicitly defined first repetition) has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition (here, the indicated repetition in DCI may be considered nominal as certain repetitions may be dropped, therefore, the UE only provides time-domain resources for an actual number of repetitions)].
Regarding claim 57, NTT in view of He teaches the method of claim 52, further comprising: scheduling the explicit time domain resource allocation such that no symbol of the explicit time domain resource allocation is configured for uplink [NTT p. 14, Proposal 3-2: if UE determines that a time-domain resource for additional repetition has a DL/UL direction conflict or cross slot boundary occurs, the UE considers to drop the concerned repetition]. 
Regarding claim 58, NTT in view of He teaches the method of claim 52, further comprising: scheduling the explicit time domain resource allocation and the one or more implicit time domain resource allocations such that the explicit time domain resource allocation and the one or more implicit time domain resource allocations span a plurality of slots [NTT p. 14, para. 1: Rel. 15 PDSCH repetition occurs across multiple slots/mini-slots].
However, NTT does not explicitly disclose outputting, in the downlink control information message, a feedback timing indicator corresponding to a last slot in time of the plurality of slots, wherein the feedback message is obtained based at least in part on the feedback timing indicator.
However, He teaches outputting, in the downlink control information message, a feedback timing indicator corresponding to a last slot in time of the plurality of slots, wherein the feedback message is obtained based at least in part on the feedback timing indicator.
The motivation to combine these references is illustrated in the rejection of claim 52 above.
Regarding claim 59, NTT teaches an apparatus for wireless communications at a user equipment (UE), comprising: 
means for receiving, from a network device [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
means for determining one or more implicit time domain resource allocations for one or more additional repetitions of the downlink data transmission based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)]; 
means for receiving, from the network device, the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit time domain resource allocation and the one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence].
However, NTT does not explicitly disclose means for transmitting, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches means for transmitting, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 60, NTT teaches an apparatus for wireless communications at a network device, comprising: 
means for outputting [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission for a user equipment (UE) [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
means for outputting the first repetition of the downlink data transmission according to the explicit time domain resource allocation and one or more additional repetitions of the downlink data transmission according to one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence], wherein the one or more implicit time domain resource allocations are based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
However, NTT does not explicitly disclose means for obtaining a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches means for obtaining a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 61, NTT teaches a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: 
receive, from a network device [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
determine one or more implicit time domain resource allocations for one or more additional repetitions of the downlink data transmission based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)]; 
receive, from the network device, the first repetition of the downlink data transmission and the one or more additional repetitions of the downlink data transmission according to the explicit time domain resource allocation and the one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence].
However, NTT does not explicitly disclose transmit, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field of endeavor, He teaches transmit, to the network device, a feedback message based at least in part on the receiving and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].
Regarding claim 62, NTT teaches a non-transitory computer-readable medium storing code for wireless communications at a network device, the code comprising instructions executable by a processor to: 
output [NTT p. 4, Fig. 2-5 shows TRP (i.e. base station) transmitting PDCCH (i.e. downlink control) to wireless UE], a downlink control information message indicating an explicit time domain resource allocation for a first repetition of a downlink data transmission for a user equipment (UE) [NTT p. 13, para. 1: PDSCH repetitions across multiple TRPs scheduled by DCI; p. 14, para. 1: one DCI should indicate time-domain resource allocations of the first repetition of a PDSCH mini-slot repetitions]; 
output the first repetition of the downlink data transmission according to the explicit time domain resource allocation and one or more additional repetitions of the downlink data transmission according to one or more implicit time domain resource allocations [NTT p. 13, para. 1: once the UE is configured with PDSCH repetitions across TRPs with a certain sequence of QCL/TCI states, the UE receives the PDSCH repetitions based on the configured sequence], 
wherein the one or more implicit time domain resource allocations are based at least in part on the explicit time domain resource allocation [NTT p. 14, para. 1: time-domain resource allocation of the remaining repetitions are determined implicitly wherein scheduling DCI indicates number of repetitions (i.e. implicitly determining would be based on an indicated number of repetitions)].
However, NTT does not explicitly disclose obtain a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook.
However, in a similar field endeavor, He teaches obtaining a feedback message based at least in part on the explicit time domain resource allocation and a hybrid automatic repeat request acknowledgment codebook [He ¶ 0101 (see also Fig. 8): UE 102 may attempt to decode the plurality of PDSCHs, and the UE may encode the HARQ-ACK feedback to indicate successful decoding or unsuccessful decoding of one or more of the PDSCHs; ¶ 0105: UE 102 may encode HARQ-ACK feedback for transmission to the gNB 105 in accordance with the HARQ-ACK codebook.].
It would have been obvious to a person having ordinary skill in the art before the effective fling date of the claimed invention to combine the method of indicating first time-domain resource for a first repetition in downlink control and inferring remaining resources for subsequent repetitions based on the explicitly indicated resources as taught by NTT with the method of providing HARQ-codebook feedback for PDSCH repetitions as taught by He.  The motivation to do so would be to provide efficient use of wireless network resources to provide improved bandwidth and response time to a user of the network [He ¶ 0003].

Allowable Subject Matter
Claims 10-15, 19, 21, 27, 39-44, 48, 50, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474